AFFIDAVIT OF DUE DILIGENCE - ATTEMPTS TO LOCATE AND/OR SERVE
UNITED STATES DISTRICT COURT Index/Case #;  CV-19-4604
EASTERN DISTRICT OF NEW YORK
Court Date:
Filing Date:
Client: Alexander Poole & Company, Inc.
Attorney:

 

Colony Insurance Company

VS Plaintiff

Jorge Veliz, et al

Defendant

STATE OF NEW YORK, COUNTY OF NASSAU, SS.:

Husam Al-Atrash , being duly sworn, deposes and says: that deponent is not a party to this action, is over

the age of eighteen (18) years and resides in the State of New York ; deponent attempted to serve the within
Civil Cover Sheet, Summons in a Civil Action & Complaint Rule 7.1 Statement with Exhibits

Upon Jorge Veliz.
the defendant / respondent therein named, and that after due search, careful inquiry and diligent attempts
at: 35-38 102nd Street Apt 2, Corona, NY 11368

deponent was unable to effect process upon the person being served because of the following reason(s):

10/14/2019 11:19:00 35-38 102nd Street Apt 2, Corona, NY 11368 NOT KNOWN AS PER "JANE DOE", FEM, BRN, BRN/GRAY
HAIR, 50 YRS, 5'5, 165 LBS.

 

 

 

 

[pesca [272 “ Husam Al-Atrash
[yee PUBLIC STATE OF NEW YORK a
NO, 01R06055503, QUALIFIED IN NASSAU COUNTY oe Lic# 1279639
COMMISSION EXPIRES FEBRUARY 26, 2023 JobID 1939262

Client ID 1939365

ALEXANDER POOLE & COMPANY, INC.
